Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 26 and 29-31, without traverse, filed November 23 is acknowledged and has been entered.  1, 5, 8, 10, 11, 14, 15, 20-24, 26, 29, 30, 32, and 33 have been amended.  Claims 2-4, 6, 7, 12, 13, 16-19, 27, 28, and 34-41 have been cancelled.  Claims 42-52 have been added.  Claims 1, 5, 8-11, 14, 15, 20-26, 29-31, and 42-52 are pending.  Upon further consideration, claims 1, 5, 8-11, 14, 15, 20-25, and 46-52 have been rejoined with Group II, claims 26 and 29-31 for prosecution on the merits  Claims 32, 33, and 42-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1, 5, 8-11, 14, 15, 20-26, 29-31, and 42-52 are pending.  Claims 1, 5, 8-11, 14, 15, 20-26, 29-31, and 46-52 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-11, 14, 15, 20-26, 29-31, 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is vague and indefinite in reciting, “detecting K17 expression in said sample” because it implies but fails to clearly define that the K17 expression is detected in the bladder cells which express the K17.  See also claims 14, 15, and 20-24.
Claim 14 is indefinite in reciting, “ELISA”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Claim 26 is indefinite in reciting, “ELISA”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 26 is vague and indefinite in reciting, “detecting K17 protein expression in said sample” because it implies but fails to clearly define that the K17 protein expression is detected in the bladder cells which express the K17 protein.  See also claims 29 and 49-52.
Claim 30 is objected to in depending from a cancelled claim.
Claim 31 is vague and indefinite in reciting, “A kit… comprising instructions describing a method according to claim 26” because the claimed kit does not recite kit components, and only recite “instructions.”
Claim 48 is objected to in depending from a cancelled claim.
Claim 48 there lacks clear antecedent basis in reciting, “said isolation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 5, 8-11, 14, 15, 20-26, 29-31, and 46-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guelstein et al. (Immunochemical localization of cytokeratin 17 in transitional cell carcinomas of human urinary tract. Virchows Archiv B Cell Pathol. 64: 1-5 (1993))- IDS in view of Berman et al. (US 20090047212).
Guelstein et al. teach detecting keratin 17 (K17; CK17: cytokeratin 17) protein expression in human urinary tract sample of subjects (Abstract; p. 1, left col.).  The sample comprises bladder cells from human urinary tract manifesting transitional urothelial carcinoma (i.e. transitional cell carcinomas (TCCs)) presented in progressive urinary tumors (Abstract; p. 1, left col., 1st full ¶).  K17 expression in the bladder cells were detected by contacting the bladder cells with K17-specific monoclonal E3 anti-K17 antibody (MAb E3 K17 MAb), and detecting binding of the MAb E3 K17 to K17 protein in the G2 and G2/G3 TCCs using immunohistochemical analysis (Abstract; Table 2).  According to Guelstein et al., K17 is present predominantly in basal cells of low grade TCCs and have detectably transformed increased expression in all cells of G2 and G2/G3 tumors; and is therefore, a useful marker for the differential diagnosis of rd ¶; p. 3, right col. to p. 4; Table 2).  Guelstein et al. also teach performing immunohistochemical analysis of K17 expression in normal urinary bladder cells of a control sample (p. 2, left col. 1st full ¶; Table 1); and determining the presence of bladder cancer or urothelial carcinoma when at least a 1-fold increase in the amount of K17 protein expression is measured in the subjects’ bladder cell sample as compared to the amount of K17 protein expression detected in the control bladder cell sample (Table1; Table 2).  Guelstein et al. show low- and moderate- grade TCC urothelial carcinoma revealed by MAb E3 K17 in Figure 1a-c and high- grade TCC urothelial carcinoma revealed by MAb E3 K17 in Figure 2a-b.  The bladder cells comprise transitional epithelium cells with muscle cell infiltration (p. 2, left col. 2nd, 3rdfull ¶).
With respect to the interpretive “wherein” clauses recited in claims 20-24 and 49-52: it is noted that such interpretive clauses do not recite any additional active method steps, but simply state a characterization or conclusion of the results of those steps. Therefore, such “wherein” clauses are not found to further limit the method defined by the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).

Guelstein et al. differ from the instant invention in failing to teach that that anti-K17 is a mouse monoclonal antibody, and the K17 protein expression is detected or measured using ELISA.  Guelstein et al. also does not teach isolating bladder cells by centrifugation or filtration.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Berman in using urine sample source and ELISA analytical technique into the method taught by Guelstein in detecting and measuring K17 protein expression of bladder cells because Berman taught that urine sample and ELISA technique are equivalent variations of sample source and analytical techniques for use in detecting K17 protein expression in bladder cells for use in diagnosing bladder cancer.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in substituting the teachings of Berman as embodiments in the method taught by Guelstein because both of Guelstein and Berman teach analogous art of detecting K17 protein expression in bladder cells for use in diagnosing bladder cancer.
	
6.	No claims are allowed.

Remarks
7.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Somji et al. (Comparison of expression patterns of keratin 6, 7, 16, 17, and 19 within multiple independent isolates of As+3 and Cd+2- induced bladder cancer.  Cell Biol Toxicol 27: 381-396 (2011))- IDS teach that K17 protein expression is correlated with areas of urothelial tumor cells that have undergone squamous differentiation (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 17, 2021